886 F.2d 1316
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jeffrey SANDERS, Plaintiff-Appellant,v.Kenny ROBINSON;  Defendant,Donald Houseworth, Defendant-Appellee.
No. 88-1971.
United States Court of Appeals, Sixth Circuit.
Oct. 2, 1989.

Before KRUPANSKY and WELLFORD, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Jeffrey Sanders, a pro se Michigan state prisoner, appeals the judgment in favor of defendant Houseworth in this prisoner civil rights suit filed under 42 U.S.C. Sec. 1983.  Sanders sought compensatory and punitive damages from Houseworth, an official of the Michigan Department of Corrections, based on a claim that Houseworth had classified Sanders to administrative segregation without according him procedural due process.  After a hearing, the district court concluded that the claim was without basis, and accordingly dismissed it.


3
Upon consideration, we conclude that the claim was properly dismissed, as the evidence of record shows that plaintiff was afforded all the process due him prior to being classified to administrative segregation, in the form of hearings on various misconduct reports.    See Walker v. Mintzes, 771 F.2d 920, 933-34 (6th Cir.1985).


4
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.